Citation Nr: 9914728	
Decision Date: 05/25/99    Archive Date: 06/07/99

DOCKET NO.  93-22 130A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Entitlement to service connection for a back disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel




INTRODUCTION

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a February 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the benefits sought on appeal.  
The veteran served in active service from July 1967 to 
February 1969.

Additionally, in his October 1993 substantive appeal, the 
veteran requested an appeal hearing at the RO before a 
hearing officer.  However, the record contains a March 1995 
VA form 119 (Report of Contact) which notes the veteran 
wished to wave his local hearing at that time; no further 
requests for hearings have been made by the veteran.  
Therefore, pursuant to 38 C.F.R. § 20.704(d),(e) (1998), the 
veteran's October 1993 hearing request is considered 
withdrawn.


FINDING OF FACT

There is no competent medical evidence that indicates the 
veteran currently suffers from a back disorder that is 
related to his period of service. 


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
a back disorder is not well grounded.  38 U.S.C.A. § 5107 
(West 1991); 38 C.F.R. § 3.102 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (1998).  In 
addition, service connection may be granted for specific 
diseases or conditions which are, by law, presumed to have 
been incurred during service if manifested to a compensable 
degree within a specified period of time, generally, one 
year, as in the case of arthritis.  38 U.S.C.A. §§ 1101, 
1111, 1112 (West 1991);  38 C.F.R. §§  3.307, 3.309 (1998).

Furthermore, if a condition noted during service is not shown 
to be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (1998).  The chronicity 
provisions of 38 C.F.R. § 3.303(b) are applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service, or during an applicable 
presumption period, and still has such condition.  Such 
evidence must be medical unless it relates to a condition as 
to which, under the Court's case law, lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may still be well grounded on the basis of 38 C.F.R. 
§ 3.303(b) if the condition is observed during service or 
during any applicable presumption period, if continuity of 
symptomatology is demonstrated thereafter, and if competent 
evidence relates the present condition to that 
symptomatology. See Savage v. Gober, 10 Vet. App. 488, 498 
(1997).  Thus, the claimant is required to establish a nexus 
between the claimed disability and his/her active military 
service, even if a continuity of symptomatology has been 
established under 38 C.F.R. § 3.303(b).  See Clyburn v. West, 
No. 97-1321 (U.S. Vet. App. April 2, 1999) (distinguishing 
the factual circumstances in Falzone v. Brown, 8 Vet. App. 
398 (1995), and Hampton v. Gober, 10 Vet. App. 481 (1997)).

The threshold question that must be answered in this case, 
however, is whether the veteran has presented a well-grounded 
claim for service connection.  A well-grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  The veteran has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
See 38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 136, 
140 (1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

The veteran must satisfy three elements for the claim for 
service connection to be well grounded.  First, there must be 
competent evidence of a current disability. Second, there 
must be medical, or in certain circumstances, lay evidence of 
in-service occurrence or aggravation of a disease or injury.  
Lastly, there must be medical evidence of a nexus or 
relationship between the in-service injury or disease and the 
current disability.  See Epps v. Brown, 9 Vet. App. 341 
(1996).  In determining whether a claim is well grounded, the 
truthfulness of the evidence is presumed.  See Robinette v. 
Brown, 8 Vet. App. 69, 77-78 (1995); King v. Brown, 5 Vet. 
App. 19, 21 (1993).

With respect to the evidence of record, the veteran's service 
medical records contain notations dated February an May 1968 
indicating he complained of back pain; however, his December 
1968 separation examination is negative for any abnormalities 
of the spine.

As to the post-service medical evidence, private medical 
records dated from May 1972 to May 1991 contain notations 
which included September 1981, December 1981, November 1982, 
and January 1988 indicating the veteran complained of and was 
treated for pain and spasms of the upper and lower back.  In 
addition, a July 1992 VA examination report notes he 
indicated that, in 1981 while on the job, he injured his back 
and right forearm with a piece of metal weighting about 
eleven pounds.  And, on examination, he had two healed scars 
in the right forearm and middle upper back.  In addition, a 
July 1992 VA orthopedic examination indicated that the 
veteran related that he was struck in his back in 1968 during 
service, and that he had complaints of back pain off and on 
since.  Examination revealed he had tenderness and paraspinal 
muscle spasm in the lumbar spine area, but did not have 
abnormal curvatures; was unable to complete heel/toe walking; 
had pain during the examination at all ranges of motion of 
the lumbar spine area; and, x-rays taken of his back, were 
consistent with degenerative disc disease between L5 and S1, 
and osteoarthritis between L3 and L5.

Records from the Upper Valley Medical Center dated from 
February 1991 to August 1994 show the veteran was treated for 
various health problems, but not for any back 
disorders/symptomatology.  

A September 1993 letter from [redacted] indicates 
that on or about October 1968, the veteran was attacked while 
sleeping in his barracks by a soldier known as [redacted].  
Mr. [redacted] further indicates he was unable to recall the 
specifics of the attack and the nature of the veteran's 
injury, but remembered that he was on sick call and confined 
to bed for several days following the incident.

A July 1998 VA brain and spinal cord examination report notes 
the veteran reported chronic low back pain since a reported 
in-service injury to his back, and right leg pain for the 
prior three years.  He was diagnosed with chronic low back 
pain without objective evidence of radiculopathy.  And, a 
July 1998 VA spine examination report reveals he had 
diagnoses of chronic low back pain and degenerative discal 
changes with height deterioration at L4-5 and L5-S1.

After a review of the record, the Board finds that the 
veteran has not submitted objective medical evidence showing 
that his current back disorder is related to his in-service 
back symptomatology, or that his current back disorder was 
incurred in or aggravated by his period of service.  See 
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 3.303.  In addition, 
the evidence does not show that his current osteoarthritis of 
the back became manifest to a compensable degree within a one 
year period of his discharge from service, so as to allow a 
grant of service connection on a presumptive basis under 
38 C.F.R. § 3.307 and 3.309. 

Furthermore, the Board acknowledges that during his service 
the veteran complained of back pain.  However, the Board 
finds that he has not met the requirement of 38 C.F.R. 
§ 3.303(b) because, even assuming that the veteran's in-
service symptoms were related to the in-service incident and 
have continued since his discharge from service to the 
present, he has not established, via competent medical 
evidence, that his current back disorder is related to his 
in-service symptomatology.  See 38 C.F.R. § 3.303(b) (1998); 
see Clyburn v. West, No. 97-1321 (U.S. Vet. App. April 2, 
1999) (distinguishing the factual circumstances in Falzone v. 
Brown, 8 Vet. App. 398 (1995), and Hampton v. Gober, 10 Vet. 
App. 481 (1997)); see also Savage v. Gober, 10 Vet. App. 488, 
498 (1997).

Specifically, the veteran has failed to satisfy an essential 
element necessary to well ground his claim, which is the 
existence of a nexus between his current back disorder and 
his period of service.  A well-grounded claim must be 
supported by evidence, not merely allegations.  See Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  In the absence of 
competent medical evidence to support the claim of service 
connection for a back disorder, the Board can only conclude 
that the veteran has not presented evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claim is well grounded, and the claim will be denied on that 
basis.  See 38 U.S.C.A. § 5107(a). 

In arriving at this conclusion, the Board has taken into 
consideration the various statements submitted by the veteran 
and his representative tending to link his current back 
disorder to his period of service.  While the Board 
acknowledges the sincerity of these statements, the Board 
notes that the veteran and his representative, as lay 
persons, are not qualified to offer a medical opinion 
regarding the etiology of the claimed disorder and/or are 
qualified to fulfill the nexus requirement.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992); see also Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995) (citing Grottveit, supra, 
in which the Court held that a veteran does not meet the 
burden of presenting evidence of a well grounded claim where 
the determinative issue involves medical causation and the 
veteran presents only lay testimony by persons not competent 
to offer such medical opinions).  See generally Clyburn v. 
West, No. 97-1321 (U.S. Vet. App. April 2, 1999). 

Moreover, as the veteran has failed to meet his initial 
burden of submitting evidence which would well ground his 
claim of service connection, VA is under no duty to assist 
the veteran in developing the facts pertinent to the claim.  
See Epps, supra.  There is nothing in the text of section 
5107 to suggest that VA has a duty to assist the claimant 
until he or she meets his or her burden of establishing a 
"well grounded" claim.  See 38 U.S.C.A. § 5107(a) (West 
1991); see also Epps, supra.

The Board is not aware of any circumstances in this matter 
which would put VA on notice that relevant evidence may exist 
or could be obtained, which, if true, would make the claim on 
appeal "plausible".  See generally McKnight v. Gober, 131 
F.3d 1483, 1484-5 (Fed. Cir. 1997).  And, the Board views its 
discussion as sufficient to inform the veteran of the 
elements necessary to present a well grounded claim of 
service connection, and the reasons for which his claim has 
failed.  See Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995). 


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for a back disorder is denied. 



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals


 

